internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-119721-99 date june legend a b c d e f g d1 d2 d3 aa bb cc dd plr-119721-99 ee ff country this responds to your letter dated date and subsequent correspondence submitted on behalf of g requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election for g to be classified as a partnership for federal tax purposes under sec_301_7701-3 facts a is a domestic_corporation which wholly owns b a domestic_corporation b owns all the stock of c a domestic_corporation c holds interests in two foreign entities e and f which were formed under the laws of country on d1 and d2 respectively e and f are treated as partnerships for federal tax purposes d is an unrelated corporation formed under the laws of country c and d are the only partners in e and f before the restructuring described below c held an aa interest in e and a bb interest in f while d held a cc interest in e and a dd interest in f in order to provide a more efficient and effective means to raise capital for use in the operations in country e and f decided to engage in a restructuring transaction which would consolidate the operations of the two companies on d3 pursuant to the restructuring transaction c purchased for cash a portion of d’s interest in e and f after the purchase c had increased its interest in each partnership to ee and reduced d’s interest in each partnership to ff thereafter e and f each transferred all of their assets to g an entity formed under the laws of country in exchange for ownership interests in g taxpayer represents that c e and f intended for g to make an election to be treated as a partnership for federal tax purposes effective on d3 the need for an election was communicated with the tax personnel of c on several occasions due to oversight the election to treat g as a partnership was not made g represents that it is a foreign eligible_entity within the meaning of sec_301_7701-3 law and analysis sec_301_7701-3 provides guidance on the classification of foreign eligible plr-119721-99 entities for federal tax purposes in the absence of an election to be treated as a partnership a foreign eligible_entity with more than one owner is treated as an association_taxable_as_a_corporation if all of the members of the entity have limited_liability under sec_301_7701-3 a foreign eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly g is granted an extension of time to make the election to have it treated as a partnership for federal tax purposes effective d3 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the tax consequences of the restructuring transaction or the applicability of sec_1503 regarding the disallowance or recapture of a dual_consolidated_loss plr-119721-99 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
